 



EXHIBIT 10.5
Execution Version
INTERCOMPANY SERVICES AGREEMENTS
Effective Date: December ___, 2007
The Parties:
     Infogrames Entertainment SA, a French company having its principal place of
business at 1 Place Verrazzano 69252 Lyon Cedex 09, France (“Infogrames”), Atari
Interactive, Inc. (“Interactive”) and Humongous, Inc., each a Delaware
corporation, having its principal place of business at 417 Fifth Avenue, New
York 10016, United States of America (collectively, the “Infogrames Affiliates”)
               and
     Atari, Inc., a Delaware corporation, having its principal place of business
at 417 Fifth Avenue, New York 10016, United States of America (“Atari” and
collectively with the Infogrames Affiliates, the “Parties”).
     WHEREAS, this Intercompany Services Agreement (this “Intercompany Services
Agreement”) sets forth the principal terms and conditions agreed to by the
Parties under which, among other things, Infogrames and Atari shall terminate
the Current Services Agreements (as defined below) and in replacement thereof
Atari shall provide intercompany services to Infogrames and the other Infogrames
Affiliates for an initial period commencing as of the date hereof (the
“Effective Date”) and ending June 30, 2008, subject to renewal as set forth
hereafter.
     NOW THEREFORE, in consideration of the conditions and mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, Atari and the
Infogrames Affiliates (as applicable) agree as follows:

1.   Termination and Replacement of Current Intercompany Services Agreements:
This Intercompany Services Agreement hereby supersedes, replaces and terminates
(a) the Management and Services Agreement dated as of March 31, 2006, between
Infogrames and Atari (and any amendments and addenda thereto, the “Management
Services Agreement”) and (b) the Services Agreement dated March 31, 2006 between
Infogrames and Atari (and any amendments and addenda thereto, the “Services
Agreement” and together with the Management Services Agreement, the “Current
Services Agreements”). As of the Effective Date, the Current Services Agreements
shall be of no further force or effect, except for those provisions which shall
survive by the express terms of Section 2.03 of each of the respective Current
Services Agreements and in accordance with the terms thereof.       From time to
time, upon the mutual consent of Infogrames and Atari and on a case by case
basis, Infogrames and Atari, may enter short term arrangements pursuant to which
Infogrames will provide special projects and services to Atari (e.g., strategic
assistance, funding research), subject to mutually agreeable terms and
conditions.   2.   Reconciliation of Amounts Due. Within forty-five (45) days of
the Effective Date, all outstanding amounts due in connection with the Current
Services Agreements, including without

 



--------------------------------------------------------------------------------



 



    limitation all costs, expenses, and other compensation provided therein
shall be reconciled with the net amount payable to Infogrames or Atari, as
applicable.   3.   Initial Term and Renewal:       The initial term of this
Intercompany Services Agreement shall commence on the Effective Date and
continue through June 30, 2008 (the “Initial Term”). The Parties may renew this
Intercompany Services Agreement for additional periods of three months (the
“Renewal Periods” and if any, together with the Initial Term, the “Term”).      
The parties shall in good faith confer no later than 15 days before the
expiration of the Initial Term and/or the Renewed Periods to determine whether
to continue to renew this Intercompany Services Agreement.   4.   Provision of
Services. During the Term, Atari shall provide to the Infogrames Affiliates
those services described in Schedule 1 subject to the terms and conditions set
forth herein (the “Services”) and at the respective costs set forth on Exhibits
A2, B1, and C2.

All employees and representatives of Atari or its subsidiaries providing the
Services hereunder to the Infogrames Affiliates during the Term (collectively,
the “Services Employees”) shall be deemed for all purposed (including
compensation and employee benefits) to be employees or representatives solely of
Atari, and not to be employees, representatives, or independent contractors of
the Infogrames Affiliates.
For the avoidance of doubt, any other services previously provided by Atari to
the Infogrames Affiliates under the Services Agreement and not expressly set
forth on Schedule 1 are hereby terminated (e.g., PR and Corporate Communications
services).

5.   Further Assurances. During the Term, Atari shall use its commercially
reasonable efforts to assist and facilitate the Infogrames Affiliates in their
efforts to establish the systems and work force necessary for them to provide
the Services for themselves (the “Assistance Project”). Atari shall provide to
Infogrames reasonable access (subject to applicable confidentiality
restrictions) to those records, files, materials, and resources dedicated and/or
necessary to the provision of the Services and/or currently used primarily
therewith, as soon as possible following the Effective Date.       Atari shall
be entitled to bill the Infogrames Affiliates and the Infogrames Affiliates
shall pay for time expended in connection with the Assistance Project based upon
a scope and timing allocation mutually agreed upon by the parties hereto. If in
connection with such efforts, Atari provides to the Infogrames Affiliates any
proprietary or sensitive information, the Infogrames Affiliates agree to keep
all such information confidential.   6.   Work Force. On and after the Effective
Date, Atari shall use reasonable efforts to continue to employ each person
listed on Exhibit A1 (the “Service Employees”) until the expiration of the Term,
provided however, that Atari shall be permitted to terminate any Service
Employee for cause (as determined in its sole discretion).       Atari shall not
be required to maintain the employment (or hire replacement personnel) for
Service Employees that have been terminated or have voluntarily resigned from
Atari. Atari shall be required to find alternative solutions (in consultation
with Infogrames), if necessary, in order to

2



--------------------------------------------------------------------------------



 



    maintain provision of the Services provided by any Services Employee that
resigns or is terminated for cause within a 15 business day period.       The
portion of the working time and annual charge of/for the Service Employees which
shall be allocated and billed to Infogrames or Interactive, as applicable, is
set forth on Exhibit A1.       Unless otherwise agreed upon by the Parties, no
Service Employees shall be solicited or hired by any of the Infogrames
Affiliates (or any other entity affiliated therewith, except Atari) during the
Term or for a period of one (1) year thereafter. On or before December 15, 2007,
the Parties shall confer as to whether any Service Employees shall be offered
employment with any of the Infogrames Affiliates (subject to all applicable
employee rights). Atari shall, during the period starting from the Effective
Date and ending on December 15, 2007, identify those employees whom Atari is
willing to permit being offered employment by the Infogrames Affiliates. Atari
shall furnish a written list identifying the potential offerees of employment to
Infogrames   7.   Billing and Payment for Services. Following the Effective
Date, Atari shall on a quarterly basis submit to Infogrames its billing invoice
in US Dollars (the “Services Invoice”) setting out itemized fees and costs in
connection with the Services (which may differ from the amounts set forth on the
Exhibits hereto, which reflect current budgeted amounts though the allocation
percentage is fixed). In no case shall the billed amount exceed the applicable
budgeted amounts, except for the costs associated with IT and MIS Services
listed on Exhibit B1. Additional itemization and further explanation and
substantiation of charges shall be supplied to Infogrames upon its reasonably
request. Payment by Infogrames in respect of any such invoice shall be made
within 30 days after the date upon which such Services Invoice is sent to
Infogrames.       The Parties acknowledge that they (or their affiliates)
currently provide various rights and services to one another pursuant but not
limited to distribution agreements, production services agreements, and quality
assurance service agreements (collectively, the “Other Intercompany
Agreements”). The Parties expressly agree that each Party shall have the right
throughout the Term to offset such payments as are owed under this Intercompany
Services Agreement against payments due under any of the Other Intercompany
Agreements.   8.   IT and MIS Services. Atari shall continue to provide to the
Infogrames Affiliates the IT and MIS services listed in Exhibit B1 during the
Initial Term and any Renewal Period, if any. Interactive shall bear the costs of
the IT and MIS Services, as identified and set forth in Exhibit B1, which costs
are inclusive of all and any licenses and maintenance fees paid by Atari for the
systems and other tools provided by Atari to the Infogrames Affiliates and are
based on the allocations set forth on Exhibits B2 and B3. The Infogrames
Affiliates are authorized by Atari to seek to implement the Assistance Project
and Atari will provide reasonable and supervised access to its systems as are
necessary for such implementation.   9.   Facilities Management Services. During
the Term, Atari shall allocate to the Infogrames Affiliates that portion of its
office space located at 417 Fifth Avenue, New York as is further described in
Exhibit C1 (the “Office Space”).       Atari shall relocate its employees whose
working areas are within the Office Space to areas outside of the Office Space
by January 31, 2008.       To the extent permitted by Atari’s lease for the
premises located at 417 Fifth Avenue, New York (the “Lease”) (subject to any
required landlord approval), the parties shall in good faith negotiate a
sublease for the Office Space which shall extend for the duration of the Lease.

3



--------------------------------------------------------------------------------



 



    Either party shall give the other 60 days written notice of its intention to
vacate the premises governed by the Lease and terminate the allocation
arrangement. Notwithstanding the foregoing, the Infogrames Affiliates agree that
they will not vacate the Office Space and terminate the allocation arrangement
prior to March 31, 2008. Each party shall be responsible for its own costs
incurred in connection with any such termination.       In payment for the
Office Space, Infogrames shall bear the portion of the rent, including utilities
and other categories of costs listed in Exhibit C2 (i.e., maintenance, phone
services, electricity, water, heat, etc), which is based upon the ratio of the
Office Space to the overall space rented under the Lease terms and conditions.  
10.   ESA Membership. The Infogrames Affiliates acknowledge that Atari has
previously provided to them a copy of the documentation evidencing the
membership dues payable by Atari with respect to its membership in and other
fees payable to the Entertainment Software Association and the Entertainment
Software Review Board (collectively, the “ESA Dues”), which inures to the mutual
benefit of the Infogrames Affiliates.       Accordingly, during the Term,
Infogrames shall bear a portion of the costs of the ESA Dues representing 60% of
the aggregate ESA Dues.   11.   Third Party Vendors. Within 30 days of the
Effective Date, Atari shall provide the Infogrames Affiliates with a list of the
third party vendors that it utilizes in connection with the provision of the
Services.   12.   Expiration/Termination of this Intercompany Services Agreement
or Specific Services.

(a) Either party may terminate this Intercompany Services Agreement for cause
(i.e., material breach and failure to cure within thirty (30) days or
bankruptcy/liquidation of the other party).
(b) For all Services other than the IT and MIS Services and Facilities
Management Services, the Infogrames Affiliates may terminate any specific
Service set forth on EXHIBIT A1 provided that it provides prompt notice to Atari
that, within 15 days of the next Atari payroll cycle (the “Notice Period”), it
will no longer require the specific Service and upon the expiration of the
Notice Period Atari shall no longer provide such Service (except that the
Infogrames Affiliates shall remain responsible for all fees and costs incurred
through and including the Notice Period).
(c) For the IT and MIS Services, the Infogrames Affiliates may terminate any
specific Service set forth on EXHIBIT B1 (for clarity, “specific Service” refers
to each sub-item listed on Exhibit B1) provided that it provides prompt notice
to Atari that, within 30 days (the “IT/MIS Notice Period”), it will no longer
require the IT and MIS Services and upon the expiration of the IT/MIS Notice
Period Atari shall no longer provide such IT and MIS Services (except that the
Infogrames Affiliates shall remain responsible for all fees and costs incurred
through and including the IT/MIS Notice Period).
(d) Termination of the facility management services identified in Section 9
hereof shall be governed by the terms of Section 9.
(e) If the Infogrames Affiliates obtain independent membership in the
Entertainment Software Association and the Entertainment Software Review Board
they shall be permitted to cease paying their portion of the ESA Dues upon
30 days notice

4



--------------------------------------------------------------------------------



 



13.   Indemnification. Each of the IESA Affiliates hereby releases, indemnifies
and agrees to hold harmless Atari and its vendors and their affiliates,
successors and assigns (and its and their officers, directors, employees,
sublicensees, customers and agents) from and against any and all claims, losses,
liabilities, damages, settlements, expenses and costs (including, without
limitation, attorneys’ fees and court costs) which arise out of provision of the
Services, other than such losses and/or damages which arise out of Atari’s or
its vendor’s gross negligence or willful misconduct, respectively. Provided,
however, that nothing in this paragraph shall require the Infogrames Affiliates
to indemnify Atari with respect to any employment claims or liabilities asserted
by the Service Employees.   14.   Certain Agreements and Indemnities to Survive
Termination of Agreement. The Infogrames Affiliates payment obligations shall
survive any termination of this Intercompany Services Agreement and the
Infogrames Affiliates indemnity obligation under Section 13 and the Parties
remedies obligation under Section 18 shall also survive. All other obligations
hereunder shall terminate as of the date of termination of this Intercompany
Services Agreement.   15.   Governing Law. This Intercompany Services Agreement
will be governed by and interpreted in accordance with the laws of the State of
New York. The parties hereby agree that any action arising out of this
Intercompany Services Agreement will be brought solely under the relevant courts
located in New York, New York and irrevocably submit to the exclusive
jurisdiction of any such court and waive any objection that either party may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agree not to plead or claim the same.   16.   No Third Party Beneficiaries. No
provision of this Agreement shall create any third party beneficiary rights in
any person or entity, including any employee or former employee of the parties
or any affiliate or associate thereof (including any beneficiary or dependent
thereof).   17.   Relationship of Parties. Nothing herein contained shall be
deemed or construed by the Infogrames Affiliates or Atari or for any other party
as creating the relationship of principal and agent or of partnership, joint
employers or joint venture by the parties hereto.   18.   Remedies; Specific
Performance. Without prejudice to any rights or remedies otherwise available to
any party hereto, the Infogrames Affiliates and Atari hereby acknowledge that
damages would be an inadequate remedy for any breach of the provisions of this
Agreement by any of the Infogrames Affiliates or Atari and agree that the
obligations of any of the Infogrames Affiliates or Atari, as the case may be,
shall be specifically enforceable.   19.   Long Form Agreement. At the written
request of Infogrames, made on or before December 15, 2007, the parties shall
enter into good faith negotiations and enter into a long form intercompany
services agreement on or before January 18, 2008 encompassing the terms set
forth in this Intercompany Services Agreement and such other business and legal
terms and conditions (including, without limitation, customary mutual
representations, warranties, indemnities, limitations of liability and
confidentiality obligations.) upon which the parties hereto may mutually agree
(such long form distribution agreement being referred to herein as the “Long
Form Intercompany Services Agreement”). The parties expressly acknowledge and
agree that if the Long Form Intercompany Services Agreement is not executed by
the parties, this Intercompany Services Agreement shall remain in full force and
effect.

5



--------------------------------------------------------------------------------



 



20.   Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (a) if personally delivered,
when so delivered, (b) if mailed, five business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (c) if given by telex or
telecopier, once such notice or other communication is transmitted to the telex
or telecopier number specified below and the appropriate answer back or
telephonic confirmation is received, provided that such notice or other
communication is promptly thereafter mailed in accordance with the provisions of
clause (b) above or (d) if sent through an overnight delivery service in
circumstances to which such service guarantees next day delivery, the day
following being so sent:

if to any of the Infogrames Affiliates, to:

              Infogrames Entertainment SA     1 Place Verrazzano     Lyon 69252
Lyon Cedex 09
France
 
       
 
  Attention:   Chief Operating Officer
 
  Telephone:   (+33) 437643764
 
  Telecopy:   (+33) 4 37 64 30 95
 
       
 
  Attention:   S.V.P Legal and Business Affairs
 
  Telephone:   (+33) 4 37 64 39 12
 
  Telecopy:   (+33) 437643095

if to Atari, to:

              Atari, Inc.     417 Fifth Avenue     New York, New York 10016  
 
  Attention:   General Counsel
 
  Telephone:   (212) 726-6500
 
  Telecopy:   (212) 726-6590

      Any party hereto may give any notice, request, demand, claim or other
communication hereunder using any other means (including ordinary mail or
electronic mail). Any party hereto may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

  21.   Execution in Counterparts and Facsimiles. This Intercompany Services
Agreement (and all exhibits, appendices and amendments) may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument, respectively. Executed copies of the signature pages of
this Agreement sent by facsimile or transmitted electronically in either Tagged
Image Format Files (“TIFF”) or Portable Document Format (“PDF”) shall be treated
as originals, fully binding and with full legal force and effect, and the
parties waive any rights they may have to object to such treatment. Any party
delivering an executed counterpart of this Intercompany

6



--------------------------------------------------------------------------------



 



      Services Agreement by facsimile, TIFF or PDF also may deliver a manually
executed counterpart of this Intercompany Services Agreement, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.     22.   General. This
Intercompany Services Agreement constitutes the entire agreement of the Parties
relating to the Services and the termination thereof, and supersedes any and all
prior and contemporaneous oral and/or written agreements concerning the subject
matter hereof and shall be binding upon all successors and assigns of the
Parties. This Intercompany Services Agreement can only be modified by a writing
signed by Atari and Infogrames. This Intercompany Services Agreement, once
signed by an authorized representative of each of the Parties, shall constitute
a valid and binding agreement, as of the Effective Date.

[signature page follows]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the duly authorized representatives of each of the
Parties hereto have executed this Intercompany Services Agreement as of the
Effective Date.

                      Infogrames Entertainment SA       Atari, Inc.    
 
                   
By:
  /s/ Patrick Leleu       By:   /s/ Curtis G. Solsvig    
 
                   
 
  (Signature)           (Signature)    
 
                   
Name:
  Patrick Leleu       Name:   Curtis Solsvig    
 
                   
 
  (Print)           (Print)    
 
                   
Title:
  Chairman and CEO       Title:   Chief Restructuring Officer    
 
                   
 
  (Print)           (Print)    
 
                    Atari Interactive, Inc.       Humongous, Inc.      
By:
  /s/ Hastefort       By:   /s/ Hastefort    
 
                   
 
  (Signature)           (Signature)    
 
                   
Name:
  Hastefort       Name:   Hastefort    
 
                   
 
  (Print)           (Print)    
 
                   
Title:
  CEO       Title:   Chairman    
 
                   
 
  (Print)           (Print)    

8